DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 April 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9-15, 17, and 19-42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiba (US 2014/0204267 A1) in view of Fujikawa (US 2018/0197022 A1), and further in view of Ji (US 2018/0060675 A1).

Claim 1, Akiba teaches a method of processing one or more images (see Figs. 2 and 3), the method comprising:
determining one or more current exposure settings for a current image (at step S104, camera control section 15 calculates a brightness value of an exposure area of a “current” image captured at step S101; see paragraph 0053) of a current scene at a current time (“First, the 
determining, during travel of an apparatus to a destination (while vehicle VE is traveling; paragraph 0031, 0034), one or more motion characteristics associated with an image sensor (steering angle information and gyro sensor information; paragraph 0033 and 0034);
determining, based on the one or more motion characteristics, a portion of the current image to use for determining one or more future exposure settings for the image sensor (“camera control section 15 changes the position of the exposure area in the lateral direction in the captured image based on the steering angle (step S103);” paragraph 0080), the one or more future exposure settings (“camera control section 15 performs exposure control of the camera 11 based on the control value calculated at step S104 (step S105);” paragraph 0054. See also step S121 for adjusting exposure for an image to be captured in step S101; Fig. 2-3) for capturing a future image of a future scene at a future time, the future time being subsequent to the current time (“the camera control section 15 acquires a captured image captured after the exposure control is performed at step S105;” paragraph 0055); and
determining the one or more future exposure settings based on the determined portion of the current image (the exposure control for the image captured at step S105 is performed based on the exposure area determined in step S103; paragraph 0055 and 0080).
Akiba is silent regarding wherein the current image is processed using the one or more current exposure settings.
Fujikawa teaches wherein a current image is processed using one or more current exposure settings (visible image is input to exposure correction unit 48 that performs exposure 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Fujikawa with that of Akiba in order to ensure that the image is appropriately exposed to improve detection of image features in said image (see paragraph 0152 of Fujikawa). 
Akiba in view of Fujikawa is silent regarding determining information associated with a route of travel of the apparatus to the destination, the information associated with the route of travel and the one or more motion characteristics being different, and 
determining based on the information associated with the route of travel of the apparatus to the destination, a portion of the current image to use for determining one or more future exposure settings for the image sensor.
Ji teaches wherein a vehicle (paragraph 0065) comprises a camera (paragraph 0065) and determining information associated with a route of travel of the apparatus to the destination (map data of the traveling path and GPS coordinate of a current location; paragraph 0025, 0070), the information associated with the route of travel and the one or more motion characteristics being different (map data of traveling path of Ji is different from steering angle or gyro data), and 
determining based on the information associated with the route of travel of the apparatus to the destination (recognizing the entry/exit point of, for example, a tunnel based on map data and GPS coordinates; paragraph 0027 and 0070), a portion of the current image to use for determining one or more future exposure settings for the image sensor (control apparatus adjusts a level of variation based on a variation in the light intensity in a vicinity of the exit point; 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Ji with that of Akiba in view of Fujikawa in order to recognize objects within camera images and to prevent a decrease in recognition rate by predicting a sudden illumination variation and controlling the capturing device in advance (see paragraph 0068 of Ji). 

Claim 2, Akiba further teaches: determining the one or more future exposure settings before a field of view of the image sensor reaches the future scene (exposure control is performed in step S104, before the image is captured at step S105 with a “future” field of view; paragraph 0055).

Claim 3, Akiba further teaches wherein identifying the portion (“exposure areas” E1-E3; see Figs. 4-6 and paragraph 0044) of the current image (image captured in step S101; paragraph 0042 and 0049) to use for determining the one or more future exposure settings (exposure control is performed based on the exposure area; paragraph 0053) comprises excluding a region of the current image from being used for determining the one or more future exposure settings (size of the exposure area becomes smaller, see paragraph 0075 and Figs. 4-6. That is, a region outside of the exposure area is excluded when performing exposure control; paragraph 0053).



Claim 5, Akiba further teaches: determining the one or more motion characteristics based at least in part on one or more of an inertial sensor or input to a steering system in communication with the image sensor (“position of the exposure area in a lateral direction in the captured image [is] based on the steering angle;” paragraph 0049).

Claim 7, Akiba further teaches wherein determining the one or more future exposure settings based on the determined portion of the current image comprises: 
determining one or more regions of interest of the future image in the determined portion (camera control section 15 detects the target approach to the exposure area; see paragraph 0061); and
adjusting exposure settings for the one or more regions of interest (exposure control is performed based on the exposure area, paragraph 0053; target within exposure area has first priority for calculation; paragraph 0062 and steps S108-S113 of Fig. 2).

Claim 9, Akiba in view of Fujikawa teaches the method of claim 1, but does not expressly state wherein the one or more future exposure settings include a variation in one or more current exposure settings of the current image.
However, Akiba teaches wherein the exposure control of a “future” acquired image is calculated based on the brightness of the exposure area in the current image (paragraph 0053). It 
Further, Fujikawa also teaches wherein the exposure setting varies according to the pixel values of the image (paragraph 0153).

Claim 10, Akiba further teaches:
capturing the future image by the image sensor, based on the one or more future exposure settings (“camera control section 15 acquires a captured image captured after the exposure control is performed at step S105;” paragraph 0055).

Claims 11-15, 17, 19, and 20 are each analyzed and rejected as an apparatus (vehicle control system 1; paragraph 0029 and Fig. 1 of Akiba) for processing one or more images, the apparatus comprising:
a memory configured to store the one or more images (memory; paragraph 0035); and
at least one processor implemented in circuitry (CPU; paragraph 0035) and configured to perform the methods of claims 1-5, 7, 9, and 10, respectively. 

Claim 21, Akiba further teaches a camera for capturing one or more images (camera 11; paragraph 0029).

Claim 22, Akiba further teaches wherein the apparatus comprises a mobile device with a camera for capturing one or more images (vehicle control system 1 mounted in vehicle VE, the 

Claim 23, Fujikawa further teaches a display for displaying one or more images (“a display control unit that displays the generated display image on a display screen;” paragraph 0024).

Claims 24-27 are each analyzed and rejected as a non-transitory computer-readable medium for causing a processor to perform the method of claims 1-3 and 5, respectively.

Claim 28, Akiba further teaches instructions that, when executed by the one or more processors, cause the one or more processor to: determine the one or more motion characteristics based at least in part on input to a steering system in communication with the image sensor (“steering angle sensor 13 transmits detection information (information indicating the steering angle at the time of detection) to the camera control section 15;” paragraph 0033. The steering angle sensor 13 connects to camera 11 via camera control section 15; see Fig. 1).

Claim 29, Akiba teaches an apparatus (vehicle control system 1; paragraph 0029 and Fig. 1 of Akiba) for processing one or more images (see Figs. 2and 3), the apparatus comprising:
means for determining one or more current exposure settings for a current image (camera control section 15 calculates a brightness value of an exposure area of a “current” image captured at step S101; see paragraph 0053) of a current scene at a current time (“First, the 
means for determining one or more motion characteristics associated with an image sensor (steering angle information and gyro sensor information; paragraph 0033 and 0034);
means for determining, based on the one or more motion characteristics a portion of the current image to use for determining one or more future exposure settings for the image sensor (“camera control section 15 changes the position of the exposure area in the lateral direction in the captured image based on the steering angle (step S103);” paragraph 0080), the one or more future exposure settings (“camera control section 15 performs exposure control of the camera 11 based on the control value calculated at step S104 (step S105);” paragraph 0054) for capturing a future image of a future scene at a future time, the future time being subsequent to the current time (“the camera control section 15 acquires a captured image captured after the exposure control is performed at step S105;” paragraph 0055); and
means for determining the one or more future exposure settings based on the determined portion of the current image (the exposure control for the image captured at step S105 is performed based on the exposure area determined in step S103; paragraph 0055 and 0080).
Akiba is silent regarding wherein the current image is processed using the one or more current exposure settings.
Fujikawa teaches wherein a current image is processed using one or more current exposure settings (visible image is input to exposure correction unit 48 that performs exposure correction; paragraph 0152 and Fig. 13). Fujiwara further teaches wherein the image is used to estimate a portion of the current image to be set as a future travel area (paragraph 0161). 

Akiba in view of Fujikawa is silent regarding determining information associated with a route of travel of the apparatus to the destination, the information associated with the route of travel and the one or more motion characteristics being different, and 
determining based on the information associated with the route of travel of the apparatus to the destination, a portion of the current image to use for determining one or more future exposure settings for the image sensor.
Ji teaches wherein a vehicle (paragraph 0065) comprises a camera (paragraph 0065) and determining information associated with a route of travel of the apparatus to the destination (map data of the traveling path and GPS coordinate of a current location; paragraph 0025, 0070), the information associated with the route of travel and the one or more motion characteristics being different (map data of traveling path of Ji is different from steering angle or gyro data), and 
determining based on the information associated with the route of travel of the apparatus to the destination (recognizing the entry/exit point of, for example, a tunnel based on map data and GPS coordinates; paragraph 0027 and 0070), a portion of the current image to use for determining one or more future exposure settings for the image sensor (control apparatus adjusts a level of variation based on a variation in the light intensity in a vicinity of the exit point; paragraph 0095. That is, controller 1010 transmits a control signal to decrease the value of the photosensitivity of the camera 1040). 


Claim 30, Akiba further teaches wherein the means for determining the portion (“exposure areas” E1-E3; see Figs. 4-6 and paragraph 0044) of the current image (image captured in step S101; paragraph 0042 and 0049) to use for determining the one or more future exposure settings (exposure control is performed based on the exposure area; paragraph 0053) comprises the means for excluding a region of the current image from being used for determining the one or more future exposure settings (size of the exposure area becomes smaller, see paragraph 0075 and Figs. 4-6. That is, a region outside of the exposure area is excluded when performing exposure control; paragraph 0053).

Claim 31, Akiba further teaches predicting a location of the portion of the current image based on the one or more motion characteristics of the image sensor (“camera control section 15 changes the position of the exposure area in the lateral direction in the captured image based on the steering angle (step S103);” paragraph 0080. See also paragraph 0045 wherein the size and position of the exposure area is changed based on “the traveling speed, the steering angle, and a change amount of the pitch angle of the own vehicle.”). 

Claim 32 is analyzed and rejected as an apparatus for performing the method of claim 31.

Claim 33, Ji further teaches wherein the information associated with a route of travel includes at least one indicium indicative of at least one characteristic of a road (“e..g, a total length of a road in a tunnel based on map data;” paragraph 0088) associated with the route of travel, the method further comprising identifying the at least one indicium (“exit point of the tunnel based on map data;” paragraph 0088).

Claim 34, Ji further teaches: identifying the at least one indicium based on utilization of a graphics processing unit (processor recognizes shape of exit point based on captured image; paragraph 0026-0027, 0081).

Claim 35, Ji further teaches wherein the information associated with a route of travel further includes a location of the apparatus (map data and GPS coordinates corresponding to a current location; paragraph 0026-0027, 0069).

Claim 36, Ji further teaches determining the location of the apparatus (“global positioning system (GPS) coordinates corresponding to a current location of the host vehicle during traveling;” paragraph 0069).

Claim 37, Ji further teaches determining, based on a navigation service utilized by the apparatus, the location of the apparatus (“global positioning system (GPS) coordinates corresponding to a current location of the host vehicle during traveling;” paragraph 0069).
Claims 38-42 are analyzed and rejected as apparatus claims for performing the method of claims 33-37, respectively.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiba in view of Fujikawa and Ji, and further in view of Mine (US 2012/0312960 A1).

Claim 8, Akiba teaches the method of claim 1, but is silent regarding:
determining a grid comprising one or more grid elements associated with one or more regions of the future image in the determined portion; and
determining weights for the one or more grid elements, wherein the one or more future exposure settings are based on the weights.
Mine teaches a method of determining exposure settings for capturing a future image (“next-time accumulation control value determination process; Fig. 5 and paragraph 0079) comprising:
determining a grid comprising one or more grid elements associated with one or more regions of the future image in the predicted portion (see grid of Fig. 6); and
determining weights for the one or more grid elements, wherein the one or more future exposure settings are based on the weights (see weighting coefficients for each grid position in Figs. 6B-6E; the next-time accumulation is performed using the control values based on the weighting coefficients, see Fig. 5 and paragraph 0072).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Mine with that of Akiba, 
Claim 18 is analyzed and rejected as an apparatus for performing the method of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696